     Case 1:13-cr-00272-PGG Document 368 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES,

    -v-                                              13 Cr. 272 (PGG)

RUBEN ESTRADA,

Defendant.


                                ORDER


       Upon review of defendant’s letter motion, it is hereby:

       ORDERED that Grainne E. O’Neill, Esq. be appointed to represent Ruben

Estrada in the above-captioned matter, pursuant to the Criminal Justice Act, nunc pro

tunc, to April 3, 2020.



                                                    SO ORDERED:




                                                    _______________________
                                                    Paul G. Gardephe
                                                    United States District Judge

Dated: New York, New York

September 9, 2020
